Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 16, 2020.  Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE CONTROLLER TO PRODUCE A SENSE OF BEATING VIA ELECTRIC MOTOR.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sense-of-beating producer configured to”; “target motor torque deriver configured to”; “motor controller configured to” in claim 1, and “required torque allocator configured to”; “engine output torque waveform estimator configured to”; “target motor torque calculator configured to” in claim 2.

“sense-of-beating producer configured to”; a review of the specification yields ¶ [0061] which states “FIG. 4 is a block diagram illustrating the way in which the motor torque controller 26 shown in FIG. 3 derives the target motor torque. As shown in FIG. 4, the motor torque controller 26 includes a sense-of-beating producer 32 and a target motor torque deriver 33 to derive the target motor torque of the present embodiment.
“target motor torque deriver configured to”; a review of the specification yields ¶ [0061] which states “FIG. 4 is a block diagram illustrating the way in which the motor torque controller 26 shown in FIG. 3 derives the target motor torque. As shown in FIG. 4, the motor torque controller 26 includes a sense-of-beating producer 32 and a target motor torque deriver 33 to derive the target motor torque of the present embodiment.
“motor controller configured to”; a review of the specification yields ¶ [0078] which states “The motor controller 34 controls the electric motor 3 based on the target motor torque. More specifically, the motor controller 34 generates a command value (inverter command value) to be provided to the inverter of the electric motor 3 based on the target motor torque, and outputs the command value to the electric motor 3.”
“required torque allocator configured to”; a review of the specification yields ¶ [0046] which states “FIG. 3 is a block diagram of the vehicle controller 20 of the vehicle 1 of FIG. 1. As shown in FIG. 3, the vehicle controller 20 includes a storage 50, a required torque calculator 21, a required torque mediator 22, a mode switching request generator 23, a required torque allocator 24, and a mode switching controller 25. The elements 21 to 25 of the vehicle controller 20 are configured as a functional block implemented through processing that the processor performs using the volatile memory based on programs stored in the storage 50 including the non-volatile memory. The elements 21 to 25 of the vehicle controller 20 are configured as a functional block implemented through processing that the processor performs using the volatile memory based on programs stored in the storage 50 including the non-volatile memory.”
“engine output torque waveform estimator configured to”; a review of the specification yields ¶ [0074] which states “The target motor torque deriver 33 includes an engine output torque waveform estimator 35 and a target motor torque calculator 36.”
“target motor torque calculator configured to”; a review of the specification yields ¶ [0074] which states “The target motor torque deriver 33 includes an engine output torque waveform estimator 35 and a target motor torque calculator 36.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 3 recites the phrase “sense-of-beating producer configured to”. ¶ [0061] states “FIG. 4 is a block diagram illustrating the way in which the motor torque controller 26 shown in FIG. 3 derives the target motor torque. As shown in FIG. 4, the motor torque controller 26 includes a sense-of-beating producer 32 and a target motor torque deriver 33 to derive the target motor torque of the present embodiment.”  The specification states the motor torque controller 26 includes a sense-of-beating producer 32 but does not define what comprises a sense-of-beating producer.  Therefore the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 1, line 3 recites the phrase “target motor torque deriver configured to”. ¶ [0061] states “FIG. 4 is a block diagram illustrating the way in which the motor torque controller 26 shown in FIG. 3 derives the target motor torque. As shown in FIG. 4, the motor torque controller 26 includes a sense-of-beating producer 32 and a target motor torque deriver 33 to derive the target motor torque of the present embodiment.”  The specification states the motor torque controller 26 includes a target motor torque deriver 33 but does not define what comprises a target motor torque deriver.  Therefore the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 2, line 10 recites the phrase “engine output torque waveform estimator configured to”.  ¶ [0074] states “The target motor torque deriver 33 includes an engine output torque waveform estimator 35 and a target motor torque calculator 36.” The “engine output torque waveform estimator” is included in the motor torque controller 26.  However, the specification does not define what it comprises.  Therefore the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 2, line 13 recites the phrase “target motor torque calculator configured to”.  ¶ [0074] states “The target motor torque deriver 33 includes an engine output torque waveform estimator 35 and a target motor torque calculator 36.” The “target motor torque calculator” is included in the motor torque controller 26. However, the specification does not define what it comprises.  Therefore the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 3-8 are rejected as being dependent on a rejected base claim.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the engine in claim 1.  ¶ [0062] states “The sense-of-beating producer 32 acquires from the required torque allocator 24 the total required torque which is a required torque of the entire vehicle 1, and further acquires information as to the combustion cycle of the engine 2. The sense-of-beating producer 32 derives a total target torque corresponding to the total required torque as applied to the combustion cycle of the engine 2 (instantaneous torque in the combustion cycle).”  
An engine is necessary in the claims as engine parameters are utilized in the vehicle controller.  In addition, Fig 3. Illustrates how engine parameters are utilized in the vehicle controller. (circled to emphasize) 

    PNG
    media_image1.png
    1040
    659
    media_image1.png
    Greyscale

Claims 2-8 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorg et al., DE 102014219769 A1.

Regarding claim 1, Jorg teaches a vehicle controller for a vehicle including a drive source including an electric motor, the vehicle controller comprising: 
a sense-of-beating producer configured to acquire a total required torque which is a required torque of the entire vehicle and configured to derive a total target torque corresponding to the total required torque as applied to a predetermined engine combustion cycle; (Jorg, see at least ¶ [0013] which states “In one refinement of the method, the setpoint value is used to generate a noise and/or a vibration for simulating torque ripple. A drive system comprising a pulse-controlled inverter and an electric motor can thus be used to mimic the vibrations known or expected from a particular type of internal combustion engine by actively induced torque ripples. For this purpose, by appropriate pulsation of the inverter, small variable torque vectors of different frequencies, in the same way opposite, can be modulated onto the drive torque at the motor. These vibrations may then also propagate to the vehicle frame, handlebars, seat and provide some type of feedback to the driver.”)
a target motor torque deriver configured to, based on the total target torque, derive a target motor torque for torque control of the electric motor; (Jorg, see at least ¶ [0014] which states “In one embodiment of the method, torque vectors of different frequencies are modulated onto a drive torque of the electric machine. The drive torque results from the setpoint value, which is specified in order to achieve a movement of the vehicle.” and 
a motor controller configured to control the electric motor based on the target motor torque. (Jorg, see at least ¶ [0007] which states “The setpoint value generator is integrated in the regulation of the power converter, for example. A rotational speed or also a torque can be predefined as a setpoint value. The setpoint value, with this additional acoustic and/or mechanical effect, is different from the setpoint value which is required in order to achieve a movement of the vehicle. The setpoint value for movement is a value which is used in a control circuit. In this case, a moment can also be predetermined in order to leave the vehicle stationary on an inclined plane without a brake. The setpoint value for generating a noise and/or a vibration is not provided for achieving a locomotion or a standstill of the vehicle. The setpoint value for generating a noise and/or a vibration can be understood as a control signal in which no feedback as is necessary in a control circuit. In one configuration of using the setpoint value to generate a noise and/or a vibration, feedback can, however, also take place via an acoustic sensor and/or a vibration sensor, so that a control loop can also be formed therefrom.”)

Regarding claim 2, Jorg teaches a vehicle controller for a vehicle including a drive source including an electric motor, wherein the drive source includes an engine, the vehicle controller further comprises a required torque allocator configured to allocate a portion of the total required torque as a target engine torque which is a target torque to be output from the engine, (Jorg, see at least ¶ [0013] which states “A drive system comprising a pulse-controlled inverter and an electric motor can thus be used to mimic the vibrations known or expected from a particular type of internal combustion engine by actively induced torque ripples. For this purpose, by appropriate pulsation of the inverter, small variable torque vectors of different frequencies, in the same way opposite, can be modulated onto the drive torque at the motor. These vibrations may then also propagate to the vehicle frame, handlebars, seat and provide some type of feedback to the driver.”) the sense-of-beating producer is configured to acquire information as to a combustion cycle of the engine and derive the total target torque corresponding to the total required torque as applied to the combustion cycle of the engine, (Jorg, see at least ¶ [0013]) and the target motor torque deriver comprises: an engine output torque waveform estimator configured to estimate an engine output torque waveform from the target engine torque, the engine output torque waveform representing an engine output torque in the combustion cycle of the engine; and a target motor torque calculator configured to calculate a motor output torque by subtracting an estimated value of the engine output torque waveform from the total target torque. (Jorg, see at least ¶ [0013]

Regarding claim 5, Jorg teaches a vehicle controller for a vehicle including a drive source including an electric motor, wherein the sense-of-beating producer is configured to: acquire a vehicle speed of the vehicle; (Jorg, see at least ¶ [0022] which states “The movement of the vehicle can be measured via a sensor 8 such as a speed sensor. If the sensor also records a feedback of the setpoint value for generating a noise and/or a vibration, this can be filtered out by a filter 9, so that, for example, a speed control loop with an actual value is not negatively influenced by the sensor 8.”)
calculate an imaginary engine speed based on the vehicle speed; (Jorg, see at least ¶ [0013] which states “In one refinement of the method, the setpoint value is used to generate a noise and/or a vibration for simulating torque ripple. A drive system comprising a pulse-controlled inverter and an electric motor can thus be used to mimic the vibrations known or expected from a particular type of internal combustion engine by actively induced torque ripples. For this purpose, by appropriate pulsation of the inverter, small variable torque vectors of different frequencies, in the same way opposite, can be modulated onto the drive torque at the motor. These vibrations may then also propagate to the vehicle frame, handlebars, seat and provide some type of feedback to the driver.”) 
derive an imaginary engine combustion cycle based on the imaginary engine speed; (Jorg, see at least ¶ [0013])  and 
derive the total target torque corresponding to the total required torque as applied to the imaginary engine combustion cycle. (Jorg, see at least ¶ [0013])

Regarding claim 6, Jorg teaches a vehicle controller for a vehicle including a drive source including an electric motor, wherein the vehicle is a straddle vehicle having a vehicle body tiltable in a direction intersecting a travel direction of the vehicle, and the sense-of-beating producer is configured to acquire turning information as to a turning state of the vehicle and change the amplitude according to the turning state.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nagashima et al., US 2010/0134058 A1 teaches a method and system for operating an automotive electric motor having first and second components is provided. A desired frequency of vibration for the electric motor is selected. A current is caused to flow through at least one of the first and second components such that the second component moves relative to the first component. The current is modulated such that the motor vibrates at the desired frequency.

Allowable Subject Matter
Claims 3-4 and 6-8  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(1)  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668